Case 1:11-cr-00406-CMA Document 520 Filed 09/17/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


Criminal Action No. 11-cr-00406-CMA-1

UNITED STATES OF AMERICA,

         Plaintiff,

v.

MANUEL SANTISTEVAN,

         Defendant.


              ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


         Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the Motion (Doc. # 501) is DENIED after complete review of the

Motions on the merits.

         FACTORS CONSIDERED:

     •   The Government concedes that Mr. Santistevan suffers from hypertension, which

         constitutes “a serious physical or medical condition . . . that substantially

         diminishes the ability of the defendant to provide self-care within the environment

         of a correctional facility,” due to the circumstances presented by the COVID-19

         virus. U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I); (Doc. # 516 at 3). However, the

         § 3553(a) factors weigh heavily against Mr. Santistevan’s release.
Case 1:11-cr-00406-CMA Document 520 Filed 09/17/20 USDC Colorado Page 2 of 2




   •   According to the Probation Office’s analysis, Mr. Santistevan “presents risk to

       reoffend based on his criminal history.” (Doc. # 517 at 2.) As the Government

       correctly notes, that history includes “18 [arrests] on charges of violence, drug

       offenses and property crimes.” (Doc. # 516 at 14.) Based on these facts, the

       Court finds that Mr. Santistevan’s release would present a high risk of danger to

       the public. See § 3553(a)(2)(C) (sentence must “protect the public from further

       crimes of the defendant”);

   •   Mr. Santistevan has served less than 50% of his sentence; and

   •   The drastic sentence reduction that Mr. Santistevan requests would not reflect

       the seriousness of the offense at issue, which involved a “leadership role in the

       extortion, brutal assault and rape of a fellow inmate.” (Doc. # 516 at 1); see

       § 3553(a)(2)(A) (sentence must “reflect the seriousness of the offense, . . .

       promote respect for the law, and . . . provide just punishment for the offense”).


       DATED: September 17, 2020
                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
